DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
In claim 1, it is unclear whether the recitations within the parentheses are intended to be part of the claim limitations. For clarity of claim language, the claim should clearly specify what the characters m and n are intended to denote in the claim. 
The term “close to” in claim 1 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the liquid-phase material" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For clarity of the claim language, the claim should state “the n-th liquid-phase material.”
Claim 1 recites the limitation "the liquid-phase concentric layer" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For clarity of the claim language, the claim should state “the m-th liquid-phase concentric layer.”
In claim 11, it is unclear whether the recitations within the parentheses are intended to be part of the claim limitations. For clarity of claim language, the claim should clearly specify what the characters m and n are intended to denote in the claim. 
The term “close to” in claim 11 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitation "the liquid-phase material" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For clarity of the claim language, the claim should state “the n-th liquid-phase material.”
Claim 11 recites the limitation "the liquid-phase concentric layer" in 18.  There is insufficient antecedent basis for this limitation in the claim. For clarity of the claim language, the claim should state “the m-th liquid-phase concentric layer.”
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 1-10, the claims would be allowable because the prior art of record does not disclose or fairly suggest sequentially and adjacently forming a first liquid phase concentric layer to an m-th liquid-phase concentric layer in the manner as required by claim 1 within a rotary reactor. 
Regarding claim 11, the claim would be allowable because the prior art of record does not disclose or fairly suggest a reaction system comprising liquid-phase concentric layers formed within a rotary reactor, as required by claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/           Primary Examiner, Art Unit 1774